Exhibit (10)(cb)
[mpr8kex10cb.jpg]
 
TO:
Chief Executive Officer and Chief Financial Officer
   
FROM:
Raymond J. De Hont
   
SUBJECT:
FYE 2012 Management Incentive Plan

 
 
Incentive Level:


Participants in the Management Incentive Plan will be eligible for competitive
target bonuses as a percentage of salary as shown below:


Chief Executive Officer
50%
Chief Financial Officer
40%



Bonuses will be considered and calculated based upon the attainment of the
Corporate Net Income and Net Sales targets for FYE 2012.




Corporate Circuit Breaker %:


The participant will not qualify for the FYE 2012 Management Incentive Plan if
the actual Corporate Net Income is less than 75% of the Corporate Net Income
Target.


 
 Corporate Financial Factors:


The Corporate financial factors are comprised of Corporate Net Income (70%) and
Net Sales (30%).






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 
FYE 2012 Management Incentive Plan


1)  
Corporate Net Income Multiplier



Under the FYE 2012 Management Incentive Plan, the participant becomes eligible
for 70% of the potential Corporate bonus amount (at 100% performance) upon the
attainment of the Corporate Net Income target of $               .


The percent of target bonus earned based upon Corporate Net Income is listed
below:



   
Corporate Net
Objective Achievement
 
Income Multiplier
less than 75%
 
0.00
 
75%
   
.35
 
80%
   
.42
 
85%
   
.49
 
90%
   
.56
 
95%
   
.63
 
100%
   
 .70
 
105%
   
 .7875
 
110%
   
  .875
 
115%
   
 1.05
 
120%
   
1.225
 
125%
   
1.40
 





























 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

 




 
2

--------------------------------------------------------------------------------

 
FYE 2012 Management Incentive Plan



2)  
Corporate Net Sales Multiplier



Under the FYE 2012 Management Incentive Plan, the participant becomes eligible
for 30% of the potential Corporate bonus amount (at 100% performance) upon the
attainment of the Corporate Net Sales target of $                .


The percent of target bonus earned based upon Corporate Net Sales is listed
below:



   
Corporate Net Sales
Objective Achievement
 
Multiplier
less than 85%
 
0.00
 
85%
   
.15
 
90%
   
.20
 
95%
   
.25
 
100%
   
.30
 
105%
   
 .3375
 
110%
   
 .375
 
115%
   
 .45
 
120%
   
 .525
 
125%
   
 .60
 





Bonus Amount:


Salary x Incentive Level x (Corporate Net Income Multiplier + Corporate Net
Sales Multiplier)


The participant will not qualify for the FYE 2012 Management Incentive Plan if
the actual Corporate Net Income is less than 75% of the Corporate Net Income
Target.


Note:


This Management Incentive Plan (“Plan”) is not a contract that entitles you to
an award if the Plan objectives for the fiscal year are met; rather, this Plan
is a discretionary short term cash bonus plan administered by the Compensation
and Management Development Committee of the Board of Directors (the
“Committee”). The Committee retains the sole and absolute discretion to deny and
not pay bonuses under the Plan and to reduce bonuses payable under the Plan,
notwithstanding the attainment of objectives under the Plan; to increase or pay
bonuses under the Plan, even if the objectives under the Plan have not been met;
and to further condition, modify or amend the objectives and conditions of
eligibility under the Plan. The Committee also retains the sole discretion with
respect to awards to be paid, if any, in connection with separations from
employment that occur during a Plan year.




 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
FYE 2012 Management Incentive Plan

 

 
Examples of Individual Award with Salary of $100,000 and Incentive Level of 50%:




Example #1:


Goals achieved:
1) Corporate Net Income = 100%
2) Corporate Net Sales = 100%


Bonus amount = $100,000 x 50% x (.70 + .30)
                                    = $50,000




Example #2:


Goals achieved:
1) Corporate Net Income = 80%
2) Corporate Net Sales = 80%


Bonus amount = $100,000 x 50% x (.42 + 0.00)
                                    = $21,000




Example #3:


Goals achieved:
1) Corporate Net Income = 70%
2) Corporate Net Sales = 100%


Bonus amount = $100,000 x 50% x (0.00 + 0.00)
                                    = $0   Net Income Threshold of 75% not met




Example #4:


Goals achieved:
1) Corporate Net Income = 125%
2) Corporate Net Sales = 125%


Bonus amount = $100,000 x 50% x (1.40 + .60)
                                    = $100,000


 
 
 
 
 
 
 

 
 
 
4
